           Case 1:19-cv-07661-GHW Document 42 Filed 05/08/20 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 05/08/20
----------------------------------------------------------------- X
                                                                  :
LIVIUS C. VESA,                                                   :
                                                                  :
                                                  Plaintiff,      :          1:19-cv-07661-GHW
                                                                  :
                              -v -                                :                ORDER
                                                                  :
NYC HUMAN RESOURCES                                               :
ADMINISTRATION (NYC-HRA), DIRECTOR :
AMY WEISWASSER, AND SUPERVISOR                                    :
JESSICA K. RUSSELL,                                               :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On May 7, 2020, the parties participated in a settlement conference before Magistrate Judge

Fox. The minute entry for the proceedings held before Magistrate Judge Fox noted that the case

has been settled. Accordingly, it is hereby ORDERED that this action be conditionally

discontinued without prejudice and without costs; provided, however, that within thirty (30) days of

the date of this Order, the parties may submit to the Court their own Stipulation of Settlement and

Dismissal.1 Otherwise, within such time Plaintiff may apply by letter for restoration of the action to

the active calendar of this Court in the event that the settlement is not consummated. Upon such

application for reinstatement, the parties shall continue to be subject to the Court’s jurisdiction, the

Court shall promptly reinstate the action to its active docket, and the parties shall be directed to

appear before the Court, without the necessity of additional process, on a date within ten (10) days

of the application, to schedule remaining pretrial proceedings and/or dispositive motions, as

appropriate. This Order shall be deemed a final discontinuance of the action with prejudice in the

event that Plaintiff has not requested restoration of the case to the active calendar within such 30-

day period.
1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
         Case 1:19-cv-07661-GHW Document 42 Filed 05/08/20 Page 2 of 2



       Plaintiff is advised that, as a pro se party, he may file any documents with the Court via a

temporary email address. Instructions are available at

https://www.nysd.uscourts.gov/sites/default/files/pdf/ecf_rules/ECF%20Rules%20Addendum%

20COVID-19%20%20Pro%20Se%20Email%20v8.pdf.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff. The Clerk of Court is

further directed to terminate all pending motions, adjourn all remaining dates, and to close this case.

       SO ORDERED.

       Dated: May 8, 2020
                                                         __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   2
